DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
On line 4 of claims 1 and 7, a comma should be inserted before “being” and after “layer”. 
On line 5 of claim 1, “an electrically conductive layer” should be changed to “the electrically conductive layer”.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a ground terminal” (in claim 1); “a gap” (in claims 1, 7-8 and 10); “solder bumps are in a chain structure” (in claims 1, 7, 8 and 10) and “each solder bump ..is connected to the electrically conductive layer by at least one branch line that bridges the ring of solder resist” (in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1, 6-8 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 6-8, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Regarding claims 1, 7-8 and 10, it is not clearly understood how exactly the “clamp edge (102) being formed by an electrically conductive layer (204)”.  According to figure 2, clamp edge 102 is totally separated from electrically conductive layer 204 by PCB 100.  It is unclear whether unit 102 comprises unit 204 or vice versa.  The Examiner temporarily interprets the claimed limitation is meant to recite the clamp edge (102) being formed on an electrically conductive layer (204).

It is also not clearly understood how each of the solder bumps, each of which is insulated from the electrically conductive layer by the ring of solder resist, and is also connected to the electrically conductive layer by at least one branch line that bridges the ring of solder resist.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable under Arnold et al. U.S. Pub. 2004/0240191 (hereafter D1) in view of Wu et al. U.S. Patent 5,605,477 (hereinafter D2) and in further view of Lee et al. U.S. Pub. 2009/0097220 (hereinafter D3).
Regarding claims 1 and 7, D1 teaches a circuit board (10; figure 3) for a control device for a vehicle (intended use), comprising: 
a clamp edge (68; figures 5-6) for clamping on a cover (14; figure 5) for covering the circuit board (10), the clamp edge (68) being formed by an electrically conductive layer (16; figure 3) situated on an upper side of the circuit board (10), wherein the electrically conductive layer (16) of the clamp edge is connected to a ground terminal (20; figure 3) of the circuit board; 
and a plurality of electromagnetic compatibility (EMC) vias (70; figure 6 which are equivalent of vias 54 shown in figures 2a-3) for shielding the electromagnetic radiation (see par [0108]), wherein the EMC vias (70) are configured in a row (see figure 6) in the clamp edge and are connected (see figures 2A and 3) to the electrically conductive layer (16); 
wherein each of the solder bumps (72) is connected (see figure 2A) to the electrically conductive layer (16), wherein the solder bumps (72) are in a chain structure (broadly interpreted “chain structure” = closely aligning) on the clamp edge, a distance between the solder bumps being adapted to a frequency (see par [0080] and [0082]) of the electromagnetic radiation, and wherein the distances between the solder bumps in the chain structure prevent electromagnetic radiation (see par [0108]) from penetrating through a gap between the circuit board (10) and the cover (14), so as to provide an integrated shield to shield the electromagnetic radiation (see par [0108]) from the circuit board, so that the solder bumps are arranged in a row (see figure 6) in the clamp edge of the circuit board for shielding the electromagnetic radiation.

each of the solder bumps being insulated from the electrically conductive layer by a ring of solder resist.

D2, in the same field of endeavor, shows the conventionality of using solder resist ring (37; figure 4) for to prevent solder bridges from forming between closely spaced solder balls (29; figure 4).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide solder resist ring(s) for insulating the solder bumps of D1, as suggested by D2, such that each solder bump would be insulated from each other, and would therefore be insulated from the electrically conductive layer of the clamp edge, to prevent solder bridges from forming between closely spaced solder bumps.

However, D1 does not teach that each of the solder bumps ..is connected to the electrically conductive layer by at least one branch line that bridges the ring of solder resist.



It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a branch line formed by underfill in an extended portion of the solder resist ring of D1/D2, as suggested by D3, such that each of the solder bumps would be connected to the electrically conductive layer of D1/D2 by said branch line, as suggested by D3, to prevent the solder balls from oxidation after the electrical connection is established, and may help maintain a stable electrical connection between the component (= solder ball in this case) and the electrically conductive layer (see par [0009] of D3).

Regarding claim 6, D1 in view of D2/D3 also teaches the circuit board of claim 1, further comprising at least one electrical component (12; figure 4 of D1) situated on an upper side of the circuit board (10; figure 4).  

Regarding claim 8, claim 8 is the method equivalent of the apparatus claim 1.  Since, the apparatus has been shown to be obvious, the generic steps for producing a circuit board/control device, as recited in claim 8, respectively, would also have been obvious of D1 in view of D2/D3 as stated above. 

Regarding claim 10-12, claim 10-12 are the method equivalent of the apparatus claim 1.  Since, the apparatus has been shown to be obvious, the generic steps for producing a circuit board/control device, as recited in claims 10-12, respectively, would also have been obvious of D1 in view of D2/D3 as stated above.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841